PLACEMENT AGENCY AGREEMENT




Dated as of April 24, 2006

Exhibit 10.1




Avalon Energy Corporation

1288 Alberni Street, Suite 806

Vancouver, BC V6B4N5




Ladies and Gentlemen:




This Placement Agency Agreement (the “Agreement”) confirms the retention by
Avalon Energy Corporation, a Nevada corporation (the “Company”), of Joseph
Stevens & Company, Inc. (the “Placement Agent”), to act as the exclusive
placement agent on a “best efforts all or none” basis in connection with the
private placement (the “Placement”) of Units (as defined below) of the Company
on the terms set forth below.




1.

TERMS OF THE PLACEMENT




(a)

The securities of the Company which are the subject of the Placement shall
consist of Eight Hundred Thousand Dollars ($800,000) (the “Offering Amount”) of
units (the “Units”), at a price per Unit of $25,000 (the “Unit Price”), with
each Unit consisting of:




(i)

250,000 shares (the “Shares”) of common stock of the Company, par value $001per
share  (the “Common Stock”); and




(ii)

a warrant (collectively, the “Warrants”) to purchase, at any time prior to the
2nd anniversary following the final closing date of the Placement, 125,000
shares of Common Stock of the Company with an exercise price equal to $0.20 per
share of Common Stock (the “Warrant Exercise Price”).  The shares of Common
Stock underlying each Warrant are referred to herein as the “Warrant Shares.”
   




The Units, the Shares, the Warrants and the Warrant Shares are sometimes
referred to collectively herein as the “Securities.”




(b)

The Placement Agent will, on an exclusive basis, conduct the Placement on a
“best efforts all or none” basis of 32 Units for gross proceeds of $800,000,
(the “Placement Proceeds”).  The Placement shall commence on the date hereof and
shall expire on that date which is 60 days from the date hereof, provided,
however, the Placement shall be extended for up to an additional 30 day period
(as such date may be extended, the “Placement Period”), without notice to
investors in the Placement (“Investors”) at the mutual discretion of the
Placement Agent and the Company.  The minimum subscription amount per Investor
shall be $25,000 although the Placement Agent may accept subscriptions for less
than a whole Unit.  








Avalon Energy Corporation

April 24, 2006

Page 2 of 30




(c)

The total subscription amount of $800,000, or the Offering Amount, is required
to be subscribed for and received, prior to the parties agreeing to hold the
Closing on the Placement (the “Closing”).   Subject to the conditions set forth
in Section 9 hereof, the Closing under this Agreement  shall be held at the
offices of the Placement Agent, or such other place as the parties may agree, as
soon as practicable (but not later than five (5) business days) following the
date upon which the Placement Agent and the Company confirm in writing to each
other that the conditions to the Closing have been completed .   The date upon
which the Closing is held shall hereinafter be referred to as the “Closing
Date.”  




(d)

At any time prior to the expiration of the Placement Period, and after receipt
in escrow and acceptance by the Company of subscriptions for the sale of the
Offering Amount, the Closing may take place, and the date thereof shall be
referred to as a “Closing Date.” The date of the Closing is sometimes referred
to as the “Termination Date.”  




(e)

The Placement will be made pursuant to the Memorandum (as defined in Section 2
below).  The offer and sale of the Securities will not be registered under the
Securities Act of 1933, as amended, or any applicable successor statute (the
“Securities Act”), but will be issued in reliance on the private offering
exemption available under Section 4(2) of the Securities Act and the Rules and
Regulations (as defined below) promulgated thereunder, including Regulation D
(“Regulation D”).  The Company and the Placement Agent reserve the right in
their reasonable discretion to accept or reject any or all subscriptions for
Units in whole or in part, regardless whether any funds have been deposited into
the escrow account.  Any subscription monies received by the Placement Agent
from Investors will be handled in accordance with Rule 15c2-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Placement Agent is subject to the Exchange Act, and as otherwise may be
prescribed by the terms of the Memorandum. All subscription monies shall be
directed to the escrow account.  As used herein, the term “Rules and
Regulations” means the applicable rules and regulations promulgated under the
Securities Act and the Exchange Act.  




(f)

During the Placement Period, all subscription funds received shall be held by
 American Stock Transfer & Trust Company (the “Escrow Agent”) in a non-interest
bearing escrow account pursuant to the terms of a written escrow agreement to be
executed by and among the Company, the Escrow Agent and the Placement Agent.
 The Placement Agent shall not have any independent obligation to verify the
accuracy or completeness of any information contained in any Subscription
Documents (as defined in Section 2 below) or the authenticity, sufficiency or
validity of any check delivered by any prospective Investor in payment for the
Units, nor shall the Placement Agent incur any liability with respect to any
such verification or failure to verify.  All subscription checks and funds shall
be promptly and directly delivered without offset or deduction to the Escrow
Agent. The costs and expenses of the Escrow Agent shall be borne by the Company.
In the event that any subscription is rejected in whole or in part, the amount
of subscription so ejected will be returned to the subscriber without interest
or deduction.  No funds shall be removed from escrow without a written approval
of both the Company and the Placement Agent.




2.

OFFERING MEMORANDUM AND RELATED MATTERS





Avalon Energy Corporation

April 24, 2006

Page 3 of 30




(a)

The Company shall prepare a Confidential Private Placement Memorandum relating
to the Company and the Placement (such memorandum, together with the exhibits
and attachments thereto or available thereunder and any amendments or
supplements thereto prepared and furnished by the Company, being referred to
herein as the “Memorandum”), which Memorandum, among other things, describes the
Placement and certain investment risks relating thereto and shall be in form and
substance acceptable to the Placement Agent.




(b)

The Company has been and will continue to be responsible for preparing and
filing required documentation, if any, with the authorities in the United States
or any state located therein (and subsequent to, if required by the laws of any
such jurisdiction) in connection with the distribution of the Memorandum to
prospective Investors (the parties acknowledging, however, that the Placement of
the Units is intended and expected to be wholly or partially exempt from filing
requirements in the United States by reason of Regulation D and similar “blue
sky” exemptions) and the Placement.  The Company shall cooperate with counsel to
the Placement Agent with respect to the preparation and filing of any required
“blue sky” filings.




(c)

The Placement Agent and its counsel and the Company and its counsel have or will
jointly prepare a form of subscription agreement (the “Subscription Agreement”)
and a form of confidential purchaser questionnaire (collectively with the
Subscription Agreement, the form of purchaser questionnaire and any other stock
purchase or other documents required in connection with the Placement, the
“Subscription Documents”), which Subscription Documents shall contain such
representations, warranties, conditions and covenants as are customary in
private placements of corporate debt and equity securities with United States
investors that qualify as accredited investors, as defined in Rule 501(a) under
the Securities Act (“Accredited Investors”).  The Placement Agent and its
counsel have had or will have a sufficient opportunity, in their discretion, to
review the final form of the Memorandum and Subscription Documents prior to the
distribution thereof to prospective Investors, and the Memorandum and the
Subscription Documents will be the only offering documents (other than cover
letters which may be used by the Placement Agent, and any documents made
available to Investors in accordance with the terms of the Memorandum) shown to
prospective Investors.




(d)

The Placement will be made in accordance with the requirements of Section 4(2)
under the Securities Act and/or Regulation D only to Accredited Investors,
purchasing for their own account for investment purposes only and not for
distribution in violation of securities laws.  Furthermore, prospective
Investors will have been provided the Memorandum and access to the management of
the Company and afforded the opportunity to ask questions regarding the Company
and the Placement.




(e)

The Company recognizes, agrees and confirms that the Placement Agent (or any
selling agent permitted to be utilized by the Placement Agrement under Section
3(a) hereof): (i) will use and rely primarily on the information contained in
the Memorandum and the Subsciption Documents and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (ii) is
authorized, as the Company’s exclusive financial advisor and placement agent in
connection with the Placement, to transmit to any prospective Investor a copy or
copies of the Memorandum, the Subsciption Documents and any other documentation
supplied to the Placement Agent for transmission to any prospective Investor by
or on behalf of the Company or by any of the Company’s officers, representatives
or agents, in connection with the performance of the Placement Agent’s services
hereunder or any transaction contemplated hereby; (iii) does not assume
responsibility for the accuracy or completeness of any information contained in
the Memorandum and the Subsciption Documents or any such other information
except to the extent that the aforementioned information is based on information
provided by or on behalf of Placement Agent; (iv) will not make an appraisal of
the Company or any assets of the Company or the securities being offered by the
Company in the Placement; and (v) retains the right to continue to perform due
diligence of the Company during the course of the Company’s engagement of the
Placement Agent.




Avalon Energy Corporation

April 24, 2006

Page 4 of 30




TERMS OF RETENTION OF PLACEMENT AGENT




(a)

The Company hereby employs the Placement Agent as its exclusive placement agent
in the United States for the purpose of placing the Units for the account and
risk of the Company.  This appointment shall be exclusive with respect to the
Placement and otherwise as provided herein. The Company hereby agrees that the
Placement Agent shall have the right to utilize other selling NASD licensed
broker-dealers in connection with the Placement of the Units on terms approved
by the Placement Agent.  It is understood and agreed that this Agreement does
not create any partnership, joint venture or other similar relationship between
or among the Placement Agent and the Company, and that the Placement Agent is
acting only as a sales agent.




(b)

For the services of the Placement Agent hereunder, the Company will pay or
caused to be paid to the Placement Agent at any Closing (or following the
Placement in the case of Section 3(b)(ii) below) the following fees:




(i)

a cash fee equal to 9.5% percent of the aggregate gross proceeds (prior to the
payment of expenses) received by the Company in the Placement (to be paid
simultaneously with the Closing);

(ii)

a non- accountable expense allowance equal to 2.5% percent of the aggregate
gross proceeds (prior to the payment of expenses) received by the Company in the
Placement (to be paid simultaneously with the Closing);.  

(iii)

Up to 1,200,000 shares of Common Stock of the Company for the sale of the
Placement, which shares shall be issued at the Closing (or shortly thereafter)
of the Placement to the Placement Agent or its authorized designees.  

(c)

Notwithstanding any termination of this Agreement pursuant to the terms hereof
or otherwise, if on or before the twelve (12) month anniversary of the Final
Closing Date, the Company enters into a commitment or letter of intent relating
to any offering of debt or equity securities of the Company or any other
financing: (i) with any financing source to whom the Company was introduced by
the Placement Agent or who was contacted by Placement Agent in connection with
its services for the Company hereunder, or (ii) as a result of the use by the
Company of materials or other work product prepared by the Placement Agent in
connection with the Placement, the Company shall pay to the Placement Agent, at
the closing of any such offering or financing, the cash fees described in, and
in accordance with the terms and provisions of, Section 3(b)(i)  above  to the
extent that the Placement Agent has been involved with obtaining any such
additional investments.




Avalon Energy Corporation

April 24, 2006

Page 5 of 30




(d)

In addition to the foregoing, the Company hereby grants to the Placement Agent
the exclusive right of first refusal to manage any public offering of debt or
equity or other securities of the Company (a “Future Offering”) for a period of
twelve (12) months from the Initial Closing Date.  At any time during such
12-month period that the Company contemplates conducting a Future Offering, the
Company shall deliver to the Placement Agent a written notice (the “Notice”)
stating its intention to conduct the Future Offering on a bona fide basis, the
material terms and conditions of the thereof, including the amount to be raised
and the type of security to be issued (the “Offer Terms”) and an offer to the
Placement Agent to manage the Future Offering.  At any time within 30 days after
receipt of the Notice, the Placement Agent may, by giving written notice to the
Company, elect to accept the Company’s offer to manage the Future Offering.  The
failure of the Placement Agent to give such acceptance notice within such 30 day
period will be deemed a rejection of the offer solely with respect to the
applicable Future Offering.  Subject to the provisions of Section 3(d) hereof,
if applicable, the terms of any Future Offering managed by the Placement Agent
(including the fees payable to the Placement Agent in connection therewith)
shall be mutually agreed upon by the Company and the Placement Agent.




(e)

The Placement Agent shall also be entitled to receive, during the term of the
Warrants, a warrant solicitation fee (“Solicitation Fee”) equal to five percent
(5%) of the exercise price of the Warrants, which fee shall be payable within
five business days of receipt by the Company of the exercise price from a holder
of the Warrants. The Solicitation Fee shall be payable in accordance with the
applicable rules of the NASD. The Company shall not hire any other broker dealer
firm to assist it in connection with the solicitation of the exercise of the
Warrants.  




4.

PAYMENT BY COMPANY OF EXPENSES




The Company will pay for or promptly reimburse to the Placement Agent, as the
case may be, and whether or not any Units are sold in connection with the
Placement, all expenses of the Company and the Placement Agent relating to the
Placement, including legal fees incurred by the Placement Agent plus
out-of-pocket expenses incurred by counsel to the Placement Agent and all other
reasonable out-of-pocket expenses of the Placement Agent relating to activities
under this Agreement, including, without limitation: (i) the preparation,
printing, reproduction, filing, distribution and mailing of the Memorandum and
all other documents relating to the Placement, and any supplements or amendments
thereto, including the fees and expenses of counsel to the Company, and the cost
of all copies thereof; (ii) the securing of an exemption therefrom under state
of foreign “blue sky” or securities laws, including, without limitation, filing
fees payable in the jurisdictions in which an exemption is sought and mailing
expenses related to such filings; (iii) the filing fees, if any, payable to the
applicable securities regulatory authorities; (iv) all Escrow Agent fees;  (v)
filing fees payable to the NASD in connection with any required filings made by
the Placement Agent to the NASD with respect to the registration by the Company
of the Securities on behalf of Investors and the Placement Agent’s securities,
as well as the legal expenses of counsel to the Placement Agent of $5,000
related to the NASD filing; and (vii) the legal fees of the Placement Agent’s
counsel, which fees shall be equal to $35,000, of which $5,000 has been
previously paid and the remainder shall be paid out of the proceeds of this
offering.. Any expenses (other than Placement Agent’s legal or other
professional expenses) in excess of $2,000 shall be subject to prior approval by
the Company, which approval shall not be unreasonably withheld or delayed.  For
the avoidance of doubt, the fees and disbursements of legal counsel to the
Placement Agent in connection with the Registration Statement (as defined below)
as contemplated by Section 8(p) hereof shall be separate from and in addition to
the foregoing fees. Further, all expenses shall be payable out of the proceeds
of this offering.




Avalon Energy Corporation

April 24, 2006

Page 6 of 30




TERMINATION OF PLACEMENT




The Placement may be terminated: (i) by the Placement Agent and the Company at
any time upon thirty (30) days prior written notice or (ii) immediately by the
Placement Agent upon giving written notice to the Company, but only in the event
that if:




(a)

in the opinion of the Placement Agent, the Memorandum contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make the statements appearing therein
not misleading in the light of the circumstances in which they were made, and
the Company shall not have corrected such untrue statement or omission to the
reasonable satisfaction of the Placement Agent and its counsel within ten (10)
days after the Company receives written notice of such untrue statement or
omission, provided that notwithstanding such ten (10) day period, the Closing
shall not occur hereunder until the Placement Agent shall notify the Company
that it is satisfied, in its reasonable determination, that the Company has
taken such steps (including circulating amended offering materials and afforded
prospective Investors a reasonable opportunity to review such amendments) to
allow the Closing to occur; or




(b)

the Company shall be in material breach of any representation, warranty,
agreement or covenant made by it in this Agreement, any Subscription Document or
any other document relating to the Placement and, in the case of a covenant, the
Company has not cured any such breach after the expiration of seven (7) days
written notice sent by the Placement Agent to the Company; or




(c)

(i) any calamitous domestic or international event or act or occurrence has
taken place and, in the Placement Agent’s opinion, has or will materially
disrupt general securities markets in the United States in the immediate future;
or (ii) if trading on the New York Stock Exchange, the American Stock Exchange,
or in the over-the-counter market shall have been suspended or minimum or
maximum prices for trading shall have been fixed, or maximum ranges for prices
for securities shall have been required on the over-the-counter market by the
National Association of Securities Dealers, Inc. (“NASD”) or by order of the
Securities and Exchange Commission (“SEC”) or any other government authority
having jurisdiction; or (iii) if the United States shall have become involved in
a war, major hostilities or the like; or (iv) if a banking moratorium has been
declared by a New York State or federal authority; or (v) if the Company shall
have sustained a material loss, whether or not insured, by reason of fire,
flood, accident or other calamity; or (vii) if there shall have been such
material adverse change in the conditions or prospects of the Company, involving
a change not contemplated by the Memorandum, including, without limitation, the
commencement of  any investigation by a government agency or any allegations of
a failure of internal controls; or (viii) if there shall have been such material
adverse general market conditions as in the Placement Agent’s reasonable
judgment would make it inadvisable to proceed with the Placement or the sale or
delivery of the Units.




6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY




The Company represents and warrants to the Placement Agent, as of the date
hereof, the Closing Date, that:




(a)

The Company has been validly formed and is legally existing as a corporation in
good standing under the laws of the State of Nevada, with full corporate power
and authority to conduct its business as currently conducted, and is in good
standing in each jurisdiction in which the conduct of its business or the nature
of its properties requires such qualification or authorization, except where the
failure to be so qualified or authorized and in good standing could not
reasonably be expected to have a material adverse effect on the business and
financial condition of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”).  As of the date hereof, the Company does not have,
directly or indirectly, any subsidiaries other than as disclosed in the
Company’s filings with the SEC (collectively, the “Subsidiaries”).  Each
Subsidiary has been duly organized, is validly existing and in good standing
under the laws of the jurisdiction of its organization, has the power and
authority to own its properties and to conduct its business and is duly
qualified and authorized to transact business and is in good standing in each
jurisdiction in which the conduct of its business or the nature of its
properties requires such qualification or authorization, except where the
failure to be so qualified or authorized and in good standing could not
reasonably be expected to have a Material Adverse Effect.  







Avalon Energy Corporation

April 24, 2006

Page 7 of 30




(b)

Except for the Subsidiaries and as otherwise disclosed in the Memorandum, the
Company holds no ownership or other interest, nominal or beneficial, direct or
indirect, in any corporation, partnership, joint venture or other business
entity.  All of the issued and outstanding capital stock of each Subsidiary is
owned by the Company, free and clear of any lien, charge, mortgage, pledge,
security interest, claim, equity, trust or other encumbrance, preferential
arrangement, defect or restriction of any kind whatsoever (each, a “Lien”), and
has been duly authorized and validly issued, and is non-assessable.  




(c)

The authorized capital stock of the Company consists of 210,000,000 shares of
capital stock, of which 200,000,000 shares are classified as Common Stock, par
value $0.001 per share and 10,000,000 shares are classified as Convertible
Preferred Stock. As to the shares of Convertible Preferred Stock, the Company
has designated 5,000,000 convertible preferred shares as Class A voting stock,
par value $0.001 per share and 5,000,000 convertible preferred shares as Class B
voting stock, par value $0.001 per share. As of the date hereof and as of the
Closing Date, 38,900,493  shares of Common Stock and Nil  shares of Class A  and
Class B Convertible Preferred Stock of the Company are or will be issued and
outstanding (other than the Securities issued in the Placement or as described
in the Memorandum), and all such shares of capital stock (including the
Securities issued in the Placement) are, as the case may be, duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights. In addition, there are (i) warrants outstanding to acquire an aggregate
of 5,950,000 shares of common Stock with an exercise price of $0.50 per share
until July 20, 2006, and (ii) options outstanding to acquire an aggregate of
5,875,000 shares of Common Stock.. The Shares and the Warrant Shares have been
duly reserved, and when issued in accordance with the terms of the Placement,
will be validly issued, fully paid and nonassessable and not subject to
preemptive or any other similar rights and no personal liability will attach to
the ownership thereof.  The outstanding options, warrants and other convertible
securities of the Company are as set forth in the Memorandum and the Company’s
filings with the SEC (collectively, the “Company Documents). Neither the Company
nor any Subsidiary is a party to an agreement, instrument or understanding which
calls for, and no securities of the Company or any Subsidiary contain provisions
relating to, the resetting or repricing of any debt or equity security
instrument of the Company or any Subsidiary.  The issuance of the Securities or
the consummation of the Placement will not trigger any resetting or repricing of
any debt or equity security instrument of the Company or any Subsidiary and will
not result in any preemptive rights to acquire securities of the Company in
favor of any third party.




(d)

Neither the Memorandum, the Subscription Documents nor any of Company Documents
contain any untrue statement of a material fact, and the Company Documents will
not omit to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading,
except that the Company shall have no liability for any information provided to
the Company in writing by, and relating to, the Placement Agent, for use in and
used in the Memorandum.  It is understood that any summary in the Memorandum of
a document which appears therein in full (either as signed or substantially in
the form to be signed) does not constitute an untrue or misleading statement
merely because it is a summary; provided, however, that any such summary may not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements made, in light of the circumstances under
which they were made, not misleading.  If, at any time before the Placement is
completed or terminated or before all subscriptions are accepted by the Company,
there should be any change which would cause the Company Documents not to comply
with this Section 7(d), the Company will promptly advise the Placement Agent
thereof and make any necessary corrective filings with the SEC and prepare and
furnish the Placement Agent with, for distribution to Investors, after prior
review and approval by the Placement Agent and its counsel (such approval not to
be unreasonably withheld), such copies of such supplements or amendments to the
Memorandum and the Subscription Documents as will cause the Memorandum and the
Subscription Documents, as so supplemented or amended, to comply with this
Section 7(d), and will authorize the Placement Agent to make to Investors, if:
(i) deemed necessary by counsel to the Placement Agent and approved by the
Placement Agent, or (ii) if deemed necessary by counsel to the Company, an offer
of rescission.




(e)

Neither the Company nor any Subsidiary is in: (i) violation of its certificate
or articles of incorporation, by-laws or other organizational documents, (ii)
default under, and no event has occurred which, with notice or lapse of time or
both, would constitute a default under or result in the creation or imposition
of any Lien upon any of its property or assets pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject or (iii) violation in any respect of any law, rule,
regulation, ordinance, directive, judgment, decree or order of any judicial,
regulatory or other legal or governmental agency or body, foreign or domestic,
except (in the case of clause (ii) above) for any Lien disclosed in the
Memorandum and the exhibits thereto and except, in the cases of (ii) and (iii),
where such defaults or violations do not, individually or in the aggregate, have
a Material Adverse Effect.  




Avalon Energy Corporation

April 24, 2006

Page 8 of 30




(f)

The execution, delivery and performance of this Agreement, all Company
Documents, the Subscription Documents, the Warrants and all other documents to
be entered into by the Company in connection with any transaction described in
the Memorandum or in connection with the Placement, and the consummation of the
transactions contemplated hereby and thereby, have been or will be prior to such
execution, delivery, performance or consummation, as the case may be, duly and
validly authorized by the Company and do not and will not: (i) constitute, or
result in, a breach or violation of any of the terms, provisions or conditions
of the Articles of Incorporation or Bylaws of the Company or any of its
Subsidiaries, (ii) constitute, or result in, a material violation of any
applicable statute, law, ordinance or regulation of any state, territory or
other jurisdiction, or (iii) violate, constitute, or result in, a default under
(or an event which with the passing of time or the giving of notice or both
would constitute a default under) or breach of the terms, provisions or
conditions of any material indenture, note, contract, commitment, instrument or
document to which the Company or any of its Subsidiaries is or will be a party
or by which the Company, any of its Subsidiaries or any of their respective
properties are bound, or any award, judgment, decree, rule or regulation of any
court or governmental or regulatory agency or body having jurisdiction over the
Company or any of its Subsidiaries or their respective activities or properties
except, in the cases of (ii) and (iii), where such defaults or violations do
not, individually or in the aggregate, have a Material Adverse Effect.  




(g)

This Agreement, the Subscription Documents, the Warrants and all other documents
to be entered into by the Company in connection with any transaction described
in the Memorandum or in connection with the Placement have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their terms, except insofar as enforcement of the indemnification or
contribution provisions hereof may be limited by applicable laws or principles
of public policy and except further as to enforcement, to the availability of
equitable remedies and limitations imposed by bankruptcy, insolvency,
reorganization and other similar laws and related court decisions relating to or
affecting creditors’ rights generally.




(h)

The Company has never declared, paid or made any dividends or other
distributions of any kind on or in respect of its capital stock.




(i)

Except as disclosed in the Company Documents, since September 30, 2005, there
has been no material adverse change (or any development involving a prospective
material adverse change), whether or not arising from transactions in the
ordinary course of business, in or affecting: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects of the Company and each Subsidiary, taken as a whole;
(ii) the long-term debt or capital stock of the Company or any of its
Subsidiaries; or (iii) the Placement or consummation of any of the other
transactions contemplated by this Agreement.  Since the date of the latest
balance sheet presented in or attached to the Memorandum, neither the Company
nor any Subsidiary has incurred or undertaken any liabilities or obligations,
whether direct or indirect, liquidated or contingent, matured or unmatured, or
entered into any transactions, including any acquisition or disposition of any
business or asset, which are material to the Company and the Subsidiaries taken
as a whole, except for liabilities, obligations and transactions which are
disclosed in the Memorandum and the exhibits thereto.




(j)

The financial statements, including the notes thereto, and the supporting
schedules included in the Memorandum and in the Company Documents present
fairly, in all material respects and as of the dates indicated and for the
periods specified the financial position and the cash flows and results of
operations of the Company and the Subsidiaries.  Except as otherwise stated in
the Memorandum and in the Company Documents, such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis throughout the periods involved.  The
supporting schedules, if any, included in the Memorandum and the Company
Documents present fairly the information required to be stated therein.  The
other financial and statistical information included in the Memorandum and the
Company Documents present fairly the information included therein in all
material respects.




(k)

Dale Matheson Carr-Hilton Labonte, Chartered Accountants, Suite 1700 – 1140 W.
Pender Street, Vancouver, B.C., Canada, V6E 4G1, whose report is included or
attached to the Memorandum, are independent public accountants as required by
the Securities Act, the Exchange Act and the Rules and Regulations.




Avalon Energy Corporation

April 24, 2006

Page 9 of 30




(l)

The statistical, industry-related and market-related data included or attached
as an exhibit to the Memorandum are based on or derived from sources which the
Company reasonably and in good faith believes are reliable and accurate, and
such data agree with the sources from which they are derived.




(m)

No consent, approval, authorization or order of any court or governmental or
regulatory agency or body or any individual or entity is required on the part of
the Company or any Subsidiary for the lawful consummation of the transactions
contemplated hereby and thereby, except for such consents and approvals with
respect to the offer and sale of the Units in certain jurisdictions which are
identified to the Placement Agent by counsel for the Company.




(n)

Each of the Company and the Subsidiaries has all necessary consents, approvals,
authorizations, orders, registrations, qualifications, licenses, filings and
permits of, with and from all applicable judicial, regulatory and other legal or
governmental agencies and bodies and all third parties, foreign and domestic
(collectively, the “Consents”), to own, lease and operate their respective
properties and conduct their respective businesses as are now being conducted
and as disclosed in the Memorandum, except where the failure to have any such
Consent would not have a Material Adverse Effect.  Each such Consent is valid
and in full force and effect, and neither the Company nor any Subsidiary has
received written notice of any investigation or proceedings which results in or,
if decided adversely to the Company or any Subsidiary, could reasonably be
expected to result in, the revocation of, or imposition of a materially
burdensome restriction on, any Consent.  




(o)

Each of the Company and the Subsidiaries is in compliance with all applicable
laws, rules, regulations, ordinances, directives, judgments, decrees and orders,
foreign and domestic, except where the failure to so comply does or would not
have a Material Adverse Effect.




(p)

Neither the Company nor any of its directors, officers, employees, agents or
representatives (“Company Representatives”) has taken or will take any action
which has caused or may cause the Placement not to qualify for exemption from
the registration requirements of the Securities Act or of United States federal,
state or other securities or other laws.  In connection with the Placement,
neither the Company nor the Company Representatives shall offer or cause to be
offered the Units by any form of general solicitation or general advertising as
defined in Rule 502(c) of Regulation D.  The Company and the Company
Representatives have not taken and shall not take any action (except for actions
contemplated by the Memorandum) that would cause the Placement to be integrated
with other transactions under Rule 502(a) of Regulation D.  Neither the Company
nor, to the Company’s knowledge, any of its Affiliates or Company
Representatives has, prior to the date hereof, made any offer or sale of any
securities which could be “integrated” for purposes of the Securities Act or the
Rules and Regulations with the offer and sale of the Securities pursuant to the
Memorandum.




(q)

Except as disclosed in the Company Documents, and except for such matters that,
individually or in the aggregate, would not have a Material Adverse Effect on
the business, operations or financial results of the Company and its
subsidiaries (either individually or in the aggregate) there are no claims,
actions, suits, investigations or proceedings before or by any arbitrator,
court, governmental authority or instrumentality pending or threatened against
or affecting the Company or any of its subsidiaries or involving the properties
of the Company which might affect the business, properties or financial
condition of the Company or any of its subsidiaries or which might affect the
transactions or other acts contemplated by this Agreement or the validity or
enforceability of this Agreement;




(r)

The Company will not offer the Units for sale hereunder on the basis of any
communications or documents relating to the Placement Agent or the Units except
pursuant to  the Memorandum and the exhibits thereto and documents described or
referred to therein, including the Subscription Documents.




Avalon Energy Corporation

April 24, 2006

Page 10 of 30




(s)

The Company and the Subsidiaries maintain a system of internal accounting and
other controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of reliable financial statements in conformity with United States
generally accepted accounting principles and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences.




(t)

Neither the Company nor any of its Subsidiaries has violated or is currently in
violation of any provisions of: (a) any federal or state environmental law, (b)
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), (c) the Bank
Secrecy Act, as amended, (d) the Money Laundering Control Act of 1986, as
amended, (e) the Foreign Corrupt Practices Act, or (f) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, and the rules and
regulations promulgated under any such law, or any successor law, except for
such violations which, singly or in the aggregate, would not have a Material
Adverse Effect.




(u)

So long as the Common Stock and the Warrants (including the Common Stock
receivable upon the exercise thereof) are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Company, during any
period in which it is not subject to and in compliance with Section 13 or 15(d)
of the Exchange Act, or is not exempt from such reporting requirements pursuant
to and in compliance with Rule 12g3-2b under the Exchange Act, provide to each
holder of Common Stock and to each prospective purchaser (as designated by such
holder) of Common Stock upon the request of such holder or prospective holder,
any information required to be provided by Rule 144A(d)(4) under the Securities
Act.




(v)

The Company is not and, at all times up to and including consummation of the
transactions contemplated by this Agreement, and after giving effect to
application of the net proceeds of the Placement, will not be, subject to
registration as an “investment company” under the Investment Company Act of
1940, as amended (the “1940 Act”), and is not and will not be an entity
“controlled” by an “investment company” within the meaning of the 1940 Act.
  The Company will: (i) utilize the proceeds of the Placement in accordance with
the “Use of Proceeds” section of the Memorandum and (ii) initially utilize the
proceeds of the Placement and all other funds of the Company in such a manner so
as to cause the Company not to be subject to the 1940 Act, and will thereafter
use its best efforts to avoid the Company’s becoming subject to the 1940 Act.




(w)

Except as disclosed in the Memorandum, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or the Placement Agent for a brokerage
commission, finder’s fee or other like payment in connection with the
transactions contemplated by this Agreement or, to the Company’s knowledge, any
arrangements, agreements, understandings, payments or issuance with respect to
the Company or any of its officers, directors, shareholders, partners,
employees, Subsidiaries or affiliates that may affect the Placement Agent’s
compensation.




Avalon Energy Corporation

April 24, 2006

Page 11 of 30




(x)

No relationship, direct or indirect, exists between or among any of the Company
or any Affiliate of the Company, on the one hand, and any director, officer,
stockholder, customer or supplier of the Company or any Affiliate of the
Company, on the other hand, which is required by the Securities Act, the
Exchange Act or the Rules and Regulations to be described in the Memorandum or
the Company’s filings with the SEC which is not so described.  There are no
outstanding loans (except for mortgage loans made in the ordinary course of
business), advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of
their respective family members, except as disclosed in the Memorandum.




(y)

The Company and each Subsidiary owns or leases all such properties as are
necessary to the conduct of its business as presently operated.  The Company and
the Subsidiaries have good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all Liens except such as are described in the
Memorandum or such as do not (individually or in the aggregate) materially
interfere with the use made or proposed to be made of such property by the
Company and the Subsidiaries.  Any real property and buildings held under lease
or sublease by the Company and the Subsidiaries are held by them under valid and
enforceable leases with such exceptions as are not material to, and do not
interfere with, the use made and proposed to be made of such property and
buildings by the Company and the Subsidiaries.  Neither the Company nor any
Subsidiary has received any written notice (or, to the Company’s knowledge, any
other notice) of any claim adverse to its ownership of any real or personal
property or of any claim against the continued possession of any real property,
whether owned or held under lease or sublease by the Company or any Subsidiary.




(z)

The Company and each Subsidiary: (i) owns or possesses all rights to use, option
and/or license, as the case may be, all patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures, “Intellectual
Property”) necessary for the conduct of their respective businesses as being
conducted and as described in the Memorandum and (ii) does not believe that the
conduct of their respective businesses does or will conflict with, and have not
received any notice of any claim of conflict with, any such right of others,
which conflict would have a Material Adverse Effect.  To the best of the
Company’s knowledge, all Intellectual Property developed by and belonging to the
Company or any Subsidiary (including, without limitation, that which is
developed by consultants to the Company or any Subsidiary) which has not been
patented has been kept confidential so as, among other things, all such
information may be deemed proprietary to the Company.  To the Company’s
knowledge, there is no infringement by third parties of any Intellectual
Property.  There are no pending or, to the Company’s knowledge, threatened
actions, suits, proceedings or claims by others challenging the Company’s or any
Subsidiary’s rights in or to any Intellectual Property, and there are no facts
which would form a reasonable basis for any such claim.  There is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company or any Subsidiary infringes or otherwise violates any
Intellectual Property rights of others, in each case which would be reasonably
likely to have a Material Adverse Effect, and the Company is unaware of any
other fact which would form a reasonable basis for any such claim.




Avalon Energy Corporation

April 24, 2006

Page 12 of 30




(aa)

The Company and the Subsidiaries maintain insurance in such amounts and covering
such risks as are customary for similarly-sized public companies engaged in
similar businesses in similar industries, all of which insurance is in full
force and effect.  There are no material claims by the Company or any Subsidiary
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause.  The Company
reasonably believes that it will be able to renew its existing insurance as and
when such coverage expires or will be able to obtain replacement insurance
adequate for the conduct of its business.




(bb)

Each of the Company and the Subsidiaries has properly prepared and timely filed
all federal, state, foreign and other tax returns that are required to be filed
by it and has paid or made provision for the payment of, except such as may be
contested in good faith, all taxes, assessments, governmental or other similar
charges, including without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, with respect to the periods covered
by such tax returns (whether or not such amounts are shown as due on any tax
return).  No deficiency assessment with respect to a proposed adjustment of the
Company’s or any Subsidiary’ federal, state, local or foreign taxes is pending
or, to the Company’s knowledge, threatened which, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.
 The accruals and reserves on the books and records of the Company and the
Subsidiaries in respect of tax liabilities for any taxable period not finally
determined are adequate in all material respects to meet any assessments and
related liabilities for any such period and, since the date of the Company’s
most recent audited financial statements, the Company and the Subsidiaries have
not incurred any liability for taxes other than in the ordinary course of its
business.  There is no tax Lien, whether imposed by any federal, state, foreign
or other taxing authority, outstanding against the assets, properties or
business of the Company or any Subsidiary.




(cc)

No labor disturbance by the employees of the Company or any Subsidiary currently
exists or, to the Company’s knowledge, is likely to occur.




(dd)

No “prohibited transaction” (as defined in either Section 406 of the ERISA or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)), “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or other event of the kind described in Section 4043(b) of ERISA (other
than events with respect to which the 30-day notice requirement under Section
4043 of ERISA has been waived) has occurred with respect to any employee benefit
plan for which the Company or any Subsidiary would have any liability; each
employee benefit plan of the Company or any Subsidiary is in compliance in all
material respects with applicable law, including (without limitation) ERISA and
the Code; the Company has not incurred and does not expect to incur liability
under Title IV of ERISA with respect to the termination of, or withdrawal from
any “pension plan”; and each employee benefit plan of the Company or any
Subsidiary that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or by failure to act,
which could cause the loss of such qualification.




Avalon Energy Corporation

April 24, 2006

Page 13 of 30




(ee)

Neither the Company, any Subsidiary nor, to the Company’s knowledge, any of
their respective employees or agents has at any time during the last five (5)
years: (i) made any unlawful contribution to any candidate for foreign office,
or failed to disclose fully any contribution in violation of law, or (ii) made
any payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
that are not prohibited by the laws of the United States or any jurisdiction
thereof or any foreign jurisdiction.




(ff)

The Company has not offered, or caused the Placement Agent to offer, the Units
to any person or entity with the intention of unlawfully influencing: (i) a
customer or supplier of the Company or any Subsidiary to alter the customer’s or
supplier’s level or type of business with the Company or any Subsidiary or (ii)
a journalist or publication to write or publish favorable information about the
Company, any Subsidiary or its products or services




(gg)

To the knowledge of the Company after reasonable investigation, during the past
five years, none of the current officers or directors of the Company have been:




(i)

The subject of a petition under the federal bankruptcy laws or any state
insolvency law filed by or against them, or by a receiver, fiscal agent or
similar officer appointed by a court for their business or property, or any
partnership in which any or them was a general partner at or within two years
before the time of such filing, or any corporation or business association of
which any of them was an executive officer at or within two years before the
time of such filing;




(ii)

Convicted in a criminal proceeding or a named subject of a pending criminal
proceeding (excluding traffic violations and other minor offenses);




(iii)

The subject of any order, judgment, or decree not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any of them from, or otherwise limiting, any of the
following activities:




Avalon Energy Corporation

April 24, 2006

Page 14 of 30




(A)

acting as a futures commission merchant, introducing broker, commodity trading
advisor, commodity pool operator, floor broker, leverage transaction merchant,
any other person regulated by the Commodity Futures Trading Commission, or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with any such activity;




(B)  

engaging in any type of business practice; or




(C)

engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
law or federal commodity laws.




(iv)

the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated of any federal or state authority barring, suspending or
otherwise limiting for more than sixty (60) days their right to engage in any
activity described in paragraph (iii)(A) above, or be associated with persons
engaged in any such activity;




(v)

found by any court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission to have violated any federal or state
securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated; or




(vi)

found by a court of competent jurisdiction in a civil action or by the Commodity
Futures Trading Commission to have violated any federal commodities law, and the
judgment in such civil action or finding by the Commodity Futures Trading
Commission has not been subsequently reversed, suspended or vacated.




(vii)

found by a court or an administrative agency to have or is alleged to have
violated any foreign securities laws.




Avalon Energy Corporation

April 24, 2006

Page 15 of 30




(hh)

The Company and its consolidated subsidiaries (i) are in compliance in all
material respects with any and all applicable foreign, federal, provincial,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants ("Environmental Laws"), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, have a material adverse effect on the Company
and its consolidated subsidiaries, taken as a whole. In the ordinary course of
its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its consolidated subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, have a
material adverse effect on the Company and its consolidated subsidiaries, taken
as a whole.




(ii)

The Company and its consolidated subsidiaries (i) are in compliance in all
material respects with any and all applicable foreign, federal, provincial,
state and local laws and regulations relating to the underground and ground
surface extraction of minerals (including but not limited to oil and gas)
(“Mineral Laws”), (ii) have received all permits, licenses or other approvals
required of them under applicable Mineral Laws to conduct their respective
businesses as they are currently conducted,(iii) have entered into valid and
legally binding contracts with the       appropriate government agencies and
other third parties to conduct their mineral extraction activities as they are
currently conducted, and (iv) are in compliance with all terms and conditions of
any such contract, permit, license or approval, except where such noncompliance
with Mineral Laws, failure to receive required permits, licenses or other
approvals, failure to enter into appropriate contracts, or failure to comply
with the terms and conditions of such contracts, permits, licenses or approvals
      would not, individually or in the aggregate, have a material adverse
effect on the Company and its consolidated subsidiaries, taken as a whole.




(jj)

There is and has been no failure on the part of the Company or any of the
Company's directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including, without
limitation, Section 402 related to loans and other extensions of credit and
Sections 302 and 906 related to certifications.  




Avalon Energy Corporation

April 24, 2006

Page 16 of 30




(kk)

In addition to the foregoing, to the extent not set forth herein, the Placement
Agent may rely on the representations and warranties made by the Company in the
Subscription Agreement.  




7.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE

PLACEMENT AGENT




The Placement Agent hereby represents and warrants to, and covenants with, the
Company that:




(a)

This Agreement has been duly authorized, executed and delivered by the Placement
Agent and constitutes the legal, valid and binding obligation of the Placement
Agent, enforceable against it in accordance with its terms, except insofar as
enforcement of the indemnification or contribution provisions hereof may be
limited by applicable laws or principles of public policy and subject, as to
enforcement, to the availability of equitable remedies and limitations imposed
by bankruptcy, insolvency, reorganization and other similar laws and related
court decisions relating to or affecting creditors’ rights generally.




(b)

The Placement Agent will cooperate with the Company to ensure that the offering
and sale of the Units will comply with the requirements of the Securities Act,
including, without limitation, the general conditions contained in Regulation D
and the federal securities laws, and will follow the reasonable advice of the
Company with respect to the manner in which to offer and sell the Units so as to
ensure that the offering and sale thereof will comply with the securities laws
of any jurisdiction in which Securities are offered by the Placement Agent, and
the Placement Agent will not make an offer of Securities in any jurisdiction in
which the Company advises it in writing that such offer would be unlawful for
the Placement Agent to offer or sell securities.




(c)

The Placement Agent is: (i) a registered broker-dealer under the Exchange Act;
(ii) a member in good standing of the NASD; and (iii) registered as a
broker-dealer in each jurisdiction in which it is required to be registered as
such in order to offer and sell the Units in such jurisdiction.




Avalon Energy Corporation

April 24, 2006

Page 17 of 30




(d)

The Placement Agent has not and will not make an offer of Units (or of any
securities, the offering of which may be integrated with the Placement) on the
basis of any communications or documents relating to the Company or the Units
except the Memorandum and the exhibits thereto and documents described or
referred to therein (including the Subscription Documents), and the cover
letters referred to in Section 2 hereof.  Without limiting the generality of the
foregoing, the Placement Agent has not and will not make any representation as
to any rate of return on investment that an offeree may obtain from the
ownership of Common Stock or Warrants other than as set forth in the Memorandum.
 The Placement Agent will deliver a copy of the Memorandum to each prospective
Investor solicited by it prior to such offeree’s execution of the Subscription
Documents or, in the case of amendments or supplements to the Memorandum (other
than those amendments and supplements approved in writing by the Company but
designated in writing as not subject to this requirement), prior to such
offeree’s execution of an acknowledgment of receipt of such amendment or
supplement and reconfirmation of intent to subscribe.




(e)

The Placement Agent has not and will not knowingly make an offer of Units on
behalf of the Company, or of any securities, the offering of which may be
integrated with the Placement, by any form of general solicitation or general
advertising in violation of Rule 502(c) of Regulation D such as would cause the
offering of Units not to qualify under Section 4(2) of the Securities Act as a
transaction exempt from Section 5 thereof.  The Placement Agent has not and will
not supply in writing for inclusion in the Memorandum or any related sales
materials any information relating to the Placement Agent containing any untrue
statement of a material fact or omitting to state any material fact required to
be stated therein or necessary to make such information, in light of the
circumstances under which it is used, not misleading.




(f)

The Placement Agent will not transmit to the Company any written offer from an
offeree to purchase Securities unless, immediately prior thereto, it reasonably
believes that:




(i)

the offeree is an Accredited Investor; and




(ii)

the offeree meets all other offeree and/or purchaser suitability standards, if
any, required under applicable securities laws and regulations.




(g)

The Placement Agent will periodically notify the Company of the jurisdiction in
which the Securities are being offered by it or will be offered by it pursuant
to this Agreement, and will periodically notify the Company of the status of the
offering conducted pursuant to this Agreement.  Such notices will be provided to
the Company so as to enable the Company to timely comply with its filing
obligations under applicable federal and state laws.




(h)

The Placement Agent shall or cause to be delivered (or will so deliver prior to
the applicable closing date) to each prospective Investor the Memorandum and all
supplements thereto.




Avalon Energy Corporation

April 24, 2006

Page 18 of 30




8.

ADDITIONAL COVENANTS AND AGREEMENTS OF THE COMPANY




The Company covenants to and agrees with the Placement Agent that it shall:




(a)

Notify the Placement Agent as soon as practicable, and confirm such notice
promptly in writing: (i) when any event shall have occurred during the period
commencing on the date hereof and ending on the later of the Final Closing Date
as a result of which the Memorandum would include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and (ii) of the
receipt of any notification with respect to the modification, rescission,
withdrawal or suspension of the qualification or registration of the Securities
or of an exemption from such registration or qualification in any jurisdiction.
 The Company will use its reasonable best efforts to prevent the issuance of any
such modification, rescission, withdrawal or suspension and, if any such
modification, rescission, withdrawal or suspension is issued, to obtain the
lifting thereof as promptly as possible.




(b)

Not supplement or amend the Memorandum unless the Placement Agent and its
counsel shall have approved of such supplement or amendment in writing, such
approval not to be unreasonably withheld, delayed or conditioned.  If, at any
time during the period commencing on the date hereof and ending on the Final
Closing Date, any event shall have occurred as a result of which the Memorandum
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or if, in the opinion of counsel to the Company or counsel to
the Placement Agent, it is necessary at any time to supplement or amend the
Memorandum to comply with the Securities Act, Regulation D or any applicable
securities or “blue sky” laws, the Company will promptly prepare an appropriate
supplement or amendment (in form and substance reasonably satisfactory to the
Placement Agent and its counsel) which will correct such statement or omission
or which will effect such compliance.




(c)

Deliver without charge to the Placement Agent such number of copies of the
Memorandum and any supplement or amendment thereto as may reasonably be
requested by the Placement Agent.




(d)

Not, directly or indirectly, in connection with the Placement or as otherwise
agreed to in this Agreement, solicit any offer to buy from, or offer to sell to,
any person or entity any Securities or other securities of the Company except
through the Placement Agent.




(e)

Not solicit any offer to buy or offer to sell Securities by any form of general
solicitation or advertising, including, without limitation, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over the Internet, television or radio or at any
seminar or meeting whose attendees have been invited by any general solicitation
or advertising.




Avalon Energy Corporation

April 24, 2006

Page 19 of 30




(f)

At all times during the period commencing on the date hereof and ending on the
date of the Final Closing Date, provide to each prospective Investor or his
purchaser representative, if any, on reasonable request, such information (in
addition to that contained in the Memorandum) concerning the Placement, the
Company, the Securities and any other relevant matters as it possesses or can
acquire without unreasonable effort or expense and extend to each prospective
investor or his purchaser representative, if any, the opportunity to ask
questions of, and receive answers from the Company concerning the terms and
conditions of the Placement and the business of the Company and to obtain any
other additional information, to the extent it possesses the same or can acquire
it without unreasonable effort or expense, as such prospective Investor or
purchaser representative may consider necessary in making an informed investment
decision or in order to verify the accuracy of the information furnished to such
prospective Investor or purchaser representative, as the case may be.




(g)

Notify the Placement Agent promptly of the acceptance or rejection of any
subscription.




(h)

Cooperate with the Placement Agent’s counsel to file five (5) copies of a Notice
of Sales of Securities on Form D with the SEC no later than 15 days after the
first sale of the Securities, if required by law or regulation.  The Company
shall file promptly such amendments to such Notices on Form D as shall become
necessary and shall also comply with any filing requirement imposed by the laws
of any state, province or jurisdiction in which offers and sales are made,
including all appropriate “blue sky” filings.  The Company shall cooperate with
the Placement agent’s counsel to ensure compliance with all filings as required
under applicable “blue sky” laws and the Placement Agent shall be supplied with
copies of all filings made hereunder within 15 days following final Closing of
the Placement. The Company shall provide Placement Agent’s counsel with all
filing fees in advance as requested by counsel, which filing fees shall be held
in escrow during the Placement and disbursed as required in connection with the
making of required filings.




(i)

Place the following legend on all certificates representing the Shares and the
Warrants:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE.”




(j)

Not, directly or indirectly, engage in any act or activity which may jeopardize
the status of the offering and sale of the Units as exempt transactions under
the Securities Act or under the securities or “blue sky” laws of any
jurisdiction in which the Placement may be made.




(k)

Apply the net proceeds from the sale of the Units for the purposes set forth
under the caption “Use of Proceeds” in the Memorandum in the manner indicated
thereunder. In addition, not proceeds of the Placement shall be used to pay or
reimburse any debts or compensation owed to any officer, director or their
affiliates.




Avalon Energy Corporation

April 24, 2006

Page 20 of 30




(l)

Not, during the period commencing on the date hereof and ending on the Closing
Date, issue any press release or other communication or hold any press
conference with respect to the Company, its financial condition, results of
operations, business properties, assets, liabilities or future prospects of the
Placement, without the prior written consent of the Placement Agent, which
consent will not be unreasonably withheld or delayed.




(m)

Not, prior to the completion of the Placement, bid for, purchase, attempt to
induce others to purchase, or sell, directly or indirectly, any shares of Common
Stock or any other securities in violation of the provisions of Regulation M
under the Exchange Act.




(n)

Use its good faith best efforts to maintain compliance with all aspects of the
Sarbanes-Oxley Act of 2002 (“Sarb-Ox”) and the rules and regulations promulgated
thereunder that are applicable to the Company at the date of this Agreement and
the rules and regulations with respect to Sarb-Ox that are now or will be
applicable to the Company from time to time including, without limitation, those
provisions relating to loans to Company officers and directors (it being
covenanted and agreed to by the Company that it shall not, after the date
hereof, make any loans to any officer or director of the Company).




(o)

Not, for a period of one (1) year from the Final Closing Date, increase the base
salary of any officer of the Company in excess of ten percent (10%) per year.




(p)

Within 60 days following the Final Closing Date, prepare and file with the SEC
either an appropriate registration statement or a pre-effective amendment an
existing registration statement (collectively, the “Registration Statement”) for
the purpose of registering for public resale: (i) the Common Stock and the
Warrant Shares sold as part of the Unit, and (ii) the shares of Common Stock
issued to the Placement Agent in connection with the Placement.  The Company
shall use its good faith best efforts to ensure that such Registration Statement
is declared effective within 180 days of the Final Closing Date.  In the event
that the Registration Statement is not (x) filed within 60 days of closing of
the Placement; (y) declared effective by the SEC within 180 days of the Final
Closing Date or (iii) the registration does not stay effective for 60
consecutive days at anytime during the three (3) years following its
effectiveness, then the number of shares of Common Stock included within the
Unit and the number of Warrant Shares underlying the Warrants shall be increased
by two percent (2%) for each 30 day period following such 60, 180 or subsequent
60 day period, as the case may be.  The Company agrees to take all actions as
are necessary to keep the Registration Statement effective until the later of
(i) the third anniversary of the first date on which no Warrants remain
unexercised or unexpired or (ii) the date that all Securities underlying the
Units may be sold without any restrictions under Rule 144 during any 90-day
period in accordance with all Rules and Regulations regarding sales of
securities pursuant to Rule 144.  The Company shall bear all expenses of the
Registration Statement, including fees and expenses, if any, of counsel or other
advisors to the Investors and Placement Agent and shall pay the legal expenses
of the counsel to Placement Agent in the amount of $15,000 for its review of the
Registration Statement.  The Company shall endeavor to provide a draft of the
initial Registration Statement and all amendments to the Placement Agent’s
counsel at least three business days prior to filing with the SEC. The Company
shall also pay all expenses of the Investors and the Placement Agent for any
“144 opinions” or other opinions which are required in connection with any
transfers of Securities made by such parties under Rule 144 or any other
applicable sale or transfer (including, without limitation, sales made pursuant
to prospectus delivery).  In addition to the foregoing, the Company also grants
to the Placement Agent, with respect to the shares of Common Stock issued to the
Placement Agent in connection with the Placement and the shares of Common Stock
underlying any securities previously issued to the Placement Agent, each of the
registration rights and anti-dilution protections granted to the Investors in
the Placement, as such rights are memorialized, respectively, on Annex A and
Annex B to the Subscription Agreement, such Annexes being incorporated by
reference herein.  The Company shall cooperate with the Placement Agent and its
counsel in responding to any inquiry made by the NASD and providing information
requested by the NASD, in connection with any filing by the Placement agent
under NASD Rule 2710.




Avalon Energy Corporation

April 24, 2006

Page 21 of 30




(q)

From and after the date hereof, file with the SEC all required reports and other
filings as if the Company was, as of the date hereof, subject to the reporting
requirements of Section 13 or 15 of the Exchange Act. During the period
commencing on the date of the final Closing and ending three (3) years
thereafter, the Company shall provide, at its expense any required legal
opinions and transfer agent instructions with respect to any proposed sales of
the Securities under Rule 144.




(r)

In addition to the foregoing, to the extent not set forth herein, the Placement
Agent may rely on the covenants made by the Company in the Subscription
Documents used in connection with the Placement.




9.

CONDITIONS OF THE PLACEMENT AGENT’S OBLIGATIONS




The obligations of the Placement Agent pursuant to this Agreement shall be
subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Placement
Agent or otherwise at any closing (including, without limitation, all
Subscription Documents and all Company Documents), as of the date hereof and as
of the Initial Closing Date or the date of any closing subsequent to the Initial
Closing Date, to the performance by the Company of its obligations hereunder,
and to the following conditions:




(a)

At the Closing, the Placement Agent shall have received certificates for the
Shares sold to the Investors in the Placement, duly executed and made out in the
name of such Investors for the amount of Shares purchased.




(b)

At the Closing, the Placement Agent shall have received warrant certificates for
Warrants sold to the Investors in the Placement, duly executed and made out in
the name of such Investors for the amount of Warrant Shares which may be
received upon the exercise thereof.




(c)

At the Closing, the Placement Agent shall have received the applicable fees
payable to the Placement Agent as described in Sections 3 and 4 hereof.




(d)

 At the Closing, the Placement Agent shall have received the favorable opinion
of Michael S. Krome, Esq. , as counsel for the Company,  in the form and
substance customary for transactions such as the placement and reasonably
satisfactory to the Placement Agent.  Such opinion shall contain, among other
customary opinions, and subject to customary qualifications, the following
required legal opinions:




Avalon Energy Corporation

April 24, 2006

Page 22 of 30




(i)

the Company has been duly organized and is validly existing and in good standing
under the laws of the State of Nevada, has all requisite power and authority
necessary to own or hold its properties and conduct its business, and is duly
qualified or licensed to do business as a foreign corporation in each other
jurisdiction in which the ownership or leasing of its properties or the conduct
of its business requires such qualification, except where the failure to so
qualify or be licensed would not have a Material Adverse Effect;




(ii)

Each Subsidiary, if any,  is validly existing and is in good standing under the
laws of the jurisdiction of its organization, has the power and authority to own
its properties and to conduct its business and is duly qualified and authorized
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or the nature of its properties requires such
qualification or authorization, except where the failure to be so qualified or
authorized and in good standing could not reasonably be expected to have a
Material Adverse Effect.  All of the issued and outstanding shares of capital
stock of each Subsidiary are owned by the Company and, to the knowledge of such
counsel, all such issued and outstanding shares have been duly authorized and
validly issued, and are non-assessable.  To the knowledge of such counsel, and
except as disclosed in the Memorandum and the Company documents, the Company
owns the outstanding capital stock of each Subsidiary free and clear of any
Liens.




(iii)

each of this Agreement, the Escrow Agreement by and among the Placement Agent,
the Company and the Escrow Agent, the shares of Common Stock, the Warrants and
the Subscription Documents has been duly and validly authorized, executed and
delivered by the Company, and is the valid and binding obligation of the
Company, enforceable against it in accordance with its terms, subject to any
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally and to general equitable principles (with the assumption
that, for these purposes, New York law is substantially the same as Nevada law;




(iv)

the authorized capital stock of the Company as of the date hereof (before giving
effect to the transactions contemplated by this Agreement) is as set forth in
the Memorandum.




(v)

The Securities have been duly authorized, validly issued, fully paid and
nonassessable and no personal liability will attach to the ownership thereof.
 The Shares, the Warrant Shares and the shares of Common Stock issued to the
Placement Agent hereunder have all been duly reserved, and when issued in
accordance with the terms of the Placement, will be validly issued, fully paid
and nonassessable and not subject to preemptive or any other similar rights and
no personal liability will attach to the ownership thereof;




(vi)

assuming: (A) the accuracy of the information provided by the Investors in the
Subscription Documents, and (B) that the Company and the Placement Agent have
complied in all material respects with the requirements of Section 4(2) of the
Securities Act (and the provisions of Regulation D promulgated thereunder), the
issuance and sale of the Units and the shares issued to the Placement Agent are
exempt from registration under Section 4(2) the Securities Act and/or Regulation
D promulgated thereunder;




Avalon Energy Corporation

April 24, 2006

Page 23 of 30




(vii)

To the best knowledge of such counsel, after due investigation, neither the
execution and delivery of this Agreement and the Warrants, nor compliance with
the terms hereof, nor the consummation of the transactions herein contemplated,
has, nor will, conflict with, result in a breach of, or constitute a default
under the Articles of Incorporation or Bylaws of the Company, or any material
contract, instrument or document to which the Company or any Subsidiary is a
party (which material contract, instrument or document will be enumerated on a
schedule to such opinion). To the knowledge of such counsel none of such
material contracts, instruments or documents violate any applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court having
jurisdiction over the Company or any of its properties or business;




(vii)

to the actual knowledge of such counsel, there are no claims, actions, suits,
investigations or proceedings before or by any arbitrator, court, governmental
authority or instrumentality pending or threatened against or affecting the
Company or involving the properties of the Company, an unfavorable outcome to
which would have a Material Adverse Effect, except as set forth in or
contemplated by the Memorandum or Subscription Documents; and




(viii)

such counsel has reviewed the Company Documents and, based upon such review,
nothing has come to the attention of such counsel to cause such counsel to
believe that the Company Documents contained any untrue statement of a material
fact required to be stated therein or omitted to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, except that the foregoing opinion shall specifically exclude and
shall not cover: (A) any matters relating to the Intellectual Property of the
Company or the Subsidiaries, (B) any audited or unaudited financial statements
of the Company, or (C) any material (whether financial or otherwise) contained
in the Company’s Annual Report on Form 10-KSB for the year ended December 31,
2005 filed under the Securities and Exchange Act of 1934 (“Exchange Act”) or
subsequent Exchange Act reports.




(e)

At the Initial Closing and each Subsequent Closing, the Placement Agent shall
have received the favorable opinion of intellectual property counsel for the
Company with respect to the intellectual property rights of the Company and the
Subsidiaries and other related matters as the Placement Agent may require.




Avalon Energy Corporation

April 24, 2006

Page 24 of 30




(f)

At each Closing, the Placement Agent shall have received a certificate of the
Chief Executive Officer of the Company, dated, as applicable, as of the date of
such Closing: (i) to the effect that, as of the date of this Agreement and as of
the applicable date, the representations and warranties of the Company contained
herein were and are accurate, and that, as of the applicable date, the
obligations to be performed by the Company hereunder on or prior thereto have
been fully performed, and (ii) with respect to the incumbency of the officers of
the Company executing the documentation delivered at such Closing.




(g)

At each Closing, the Placement Agent shall have received a certificate of the
Secretary of the Company, dated, as applicable, as of the date of such Closing,
certifying to the charter, by-laws, good standing in their respective states of
incorporation and board resolutions relating to the Placement of , as
applicable, the Company and the Subsidiaries.




(h)

All proceedings taken in connection with the issuance, sale and delivery of the
Securities shall be reasonably satisfactory in form and substance to the
Placement Agent and its counsel.




(i)

On or prior to or following the Initial Closing Date or the date of any
Subsequent Closing, as the case may be, the Placement Agent shall have been
furnished with: (i) such information, documents and certificates as it may
reasonably require for the purpose of enabling it to review the matters referred
to in this Section 10 and in order to evidence the accuracy, completeness or
satisfaction of any of the representations, warranties, covenants, agreements or
conditions herein contained, and (ii) such other closing documentation as may be
required in order to affect the applicable Closing or as the Placement Agent may
otherwise reasonably request.




(j)

Any certificate or other document signed by any officer of the Company and
delivered to the Placement Agent and its counsel as required hereunder shall be
deemed a representation and warranty by the Company hereunder as to the
statements made therein.  If any condition to the Placement Agent’s obligations
hereunder have not been fulfilled as and when required to be so fulfilled, the
Placement Agent may terminate this Agreement or, if the Placement Agent so
elects, in writing waive any such conditions which have not been fulfilled or
extend the time for their fulfillment.  In the event that Placement Agent elects
to terminate this Agreement, Placement Agent shall notify the Company of such
election in writing.  Upon such termination, neither party shall have any
further liability nor obligation to the other except as provided in Section 10
hereof.




Avalon Energy Corporation

April 24, 2006

Page 25 of 30




(k)

Prior to the initial Closing, the Placement Agent shall have received, in form
and substance satisfactory to it, a lock-up agreement from each of the Company’s
officers and directors whereby they agree not to sell, assign, pledge, transfer
or enter into any hedging transaction with respect to the securities of the
Company beneficially owned by them for a period commencing on the date hereof
and ending on a date which is 90 days from the effective date of the
Registration Statement.  




(l)

If there is more than one Closing, then at each such Closing there shall be
delivered to the Placement Agent updated opinions, certificates or other
information described in this Section 9.




10.

INDEMNIFICATION




(a)

The Company agrees to indemnify and hold harmless the Placement Agent, any
person who controls the Placement Agent within the meaning of the Securities
Act, Section 20(a) of the Exchange Act or any applicable statute, and each
partner, director, officer, employee, agent and representative of the Placement
Agent and its representatives from and against any loss, damage, expense,
liability or claim, or actions or proceedings in respect thereof (including,
without limitation, reasonable attorneys’ fees and expenses incurred in
investigating, preparing or defending against any litigation commenced,
collectively “Damages”) which any such person or entity may incur or which may
be made or brought against any such person arising out of or based upon: (i) any
breach of any of the agreements, representations or warranties of the Company
contained in or contemplated by this Agreement or the Subscription Documents,
including, without limitation, those arising out of or based on any alleged
untrue statement of a material fact or omission to state a material fact
required to be stated in the Memorandum or the Subscription Documents or
necessary in order to make the statements appearing therein not misleading in
the light of the circumstances in which they were made, (ii) any violation of
any federal or state securities laws attributable to the Placement, or (iii) any
violation of law by the Company or any affiliate thereof, or any director,
officer, employee, agent or representative of any of them, related to or arising
out of the Placement.  This indemnity agreement by, and the agreements,
warranties and representations of, the Company shall survive the offer, sale and
delivery of the Units and the termination of this Agreement and shall remain in
full force and effect regardless of any investigation made by or on behalf of
any person indemnified hereunder, and termination of this Agreement and
acceptance of any payment for the Units hereunder.




(b)

The Placement Agent agrees to indemnify and hold harmless the Company and its
affiliates, any person who controls any of them within the meaning of the
Securities Act, Section 20(a) of the Exchange Act or any applicable statute, and
each officer, director, employee, agent and representative of the Company or any
of its affiliates from and against any Damages which any such person or entity
may incur or which may be made or brought against any such person, but only to
the extent the same arises out of or is based upon: (i) any breach of any of the
agreements, representations or warranties of the Placement Agent contained in
this Agreement, (ii) any violation of any federal or state securities laws
attributable to the Placement Agent, or (iii) any untrue statement of a material
fact in any information provided to the Company in writing by the Placement
Agent, expressly for use in and used in the Memorandum, or (iii) any violation
of law by the Placement Agent or any affiliate thereof, or any director,
officer, employee, agent or representative of any of them, related to or arising
out of the Placement. This indemnity agreement by, and the agreements,
warranties and representations of, the Placement Agent shall survive the offer,
sale and delivery of the Units and shall remain in full force and effect
regardless of any investigation made by or on behalf of any person indemnified
hereunder, and termination of this Agreement and acceptance of any payment for
the Units hereunder.




Avalon Energy Corporation

April 24, 2006

Page 26 of 30




(c)

If any action is brought against a party (the “Indemnified Party”) in respect of
which indemnity may be sought against one or more other parties (the
“Indemnifying Party” or “Indemnifying Parties”), the Indemnified Party shall
promptly notify the Indemnifying Party or Parties in writing of the institution
of such action; provided, however, the failure to give such notice shall not
release the Indemnifying Party or Parties from its or their obligation to
indemnify the Indemnified Party hereunder except to the extent the Indemnifying
Party actually incurs damage by reason of such failure and shall not release the
Indemnifying Party or Parties from any other obligations or liabilities to the
Indemnified Party in any event.  The Indemnifying Party or Parties may at its or
their own expense elect to assume the defense of such action, including the
employment of counsel reasonably acceptable to the Indemnified Party; provided,
however, that no Indemnifying or Indemnified Party shall consent to the entry of
any judgment or enter into any settlement by which the other party is to be
bound without the prior written consent of such other party, which consent shall
not be unreasonably withheld.  In the event the Indemnifying Party or Parties
assume a defense hereunder, the Indemnified Party shall be entitled to retain
its own counsel in connection therewith and, except as provided below, shall
bear the fees and expenses of any such counsel, and counsel to the Indemnified
Party or Parties shall cooperate with such counsel to the Indemnifying Party in
connection with such proceeding.  If an Indemnified Party reasonably determines
that there are or may be differing or additional defenses available to the
Indemnified Party which are not available to the Indemnifying Party, or that
there is or may be a conflict between the respective positions of the
Indemnifying Party and of the Indemnified Party in conducting the defense of any
action, then the Indemnifying Party shall bear the reasonable fees and expenses
of any counsel retained by the Indemnified Party in connection with such
proceeding.  All references to the Indemnified Party contained in this Section
10(c) include, and extend to and protect with equal effect, any persons who may
control the Indemnified Party within the meaning of the Securities Act, Section
20(a) of the Exchange Act or any applicable statute, any successor to the
Indemnified Party and each of its partners, officers, directors, employees,
agents and representatives.  The indemnity agreements set forth in this Section
10 shall be in addition to any other obligations or liabilities of the
Indemnifying Party or Parties hereunder or at common law or otherwise.
 Notwithstanding anything herein to the contrary, in no event shall the
Placement Agent be obligated to indemnify any person or entity in an amount in
excess of the gross consideration received by the Placement Agent for services
rendered hereunder.




(d)

Notwithstanding the provisions of Sections 10(a) and 10(b) hereof, no
Indemnified Party hereunder shall be entitled to or receive indemnification
pursuant to this Agreement if it is determined by a court of competent
jurisdiction (not subject to appeal) that the Damages in question were caused
primarily by the gross negligence or willful misconduct of such Indemnified
Party.




(e)

If recovery is not available under the foregoing indemnification provisions of
this Section 10, for any reason other than as specified therein, the party
entitled to indemnification by the terms thereof shall be entitled to
contribution to losses, damages, liabilities and expenses of the nature
contemplated by such indemnification provisions.  In determining the amount of
such contribution, there shall be considered the relative benefits received by
the Company on the one hand, and the Placement Agent on the other hand from the
Placement (which shall be deemed to be the portion of the proceeds of the
Placement realized by each party), the parties’ relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission, the relative
culpability of the parties, the relative benefits received by the parties and
any other equitable considerations appropriate under the circumstances.  No
party shall be liable for contribution with respect to any action or claim
settled without its consent.  Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties under this Section 10, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 10 or
otherwise.  For purposes of this Section 10, each person, if any, who controls a
party to this Agreement within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act shall have the same rights to contribution
as that party to this Placement Agreement.




(f)

In any claim for indemnification for United States Federal or state securities
law violations, the party seeking indemnification shall place before the court
the position of: (i) the SEC and (ii) if applicable, any state securities
commissioner or agency having jurisdiction with respect to the issue of
indemnification for securities law violations.




Avalon Energy Corporation

April 24, 2006

Page 27 of 30




MISCELLANEOUS

 

(a)

The agreements set forth in this Agreement have been made and are made solely
for the benefit of the Company, the Placement Agent, and the respective
affiliates, heirs, personal representatives and permitted successors and assigns
thereof, and except as expressly provided herein nothing expressed or mentioned
herein is intended or shall be construed to give any other person, firm or
corporation any legal or equitable right, remedy or claim under or in respect of
this Agreement or any representation, warranty or agreement herein contained.
 The term “successors and assigns” as used herein shall not include any
purchaser of any Units merely because of such purchase.




(b)

Neither party will be liable to the other by reason of any failure in
performances of this Agreement if the failure arises out of the unavailability
of third party communication facilities or energy sources or acts of God, acts
of governmental authority, fires, strikes, delays in transportation, riots or
war, or any cause beyond the reasonable control of such party.




(c)

Any notice or other communication required or appropriate under the provisions
of this Agreement shall be given in writing (and may be delivered by facsimile
transmission, with confirmation of receipt) addressed as follows: (i) if to the
Company, at the address set forth above, Attention Chief Executive Officer; and
(ii) if to the Placement Agent, Joseph Stevens & Company, Inc., 59 Maiden Lane,
32nd Floor, New York, NY 10038, Attention: Mr. Joseph Sorbara; with a copy to
Ellenoff Grossman & Schole LLP, 370 Lexington Avenue, New York, New York 10017,
Attention: Barry Grossman, Esq., or at such other address as any party may
designate to the others in accordance with this Section 11(C).




(d)

This Agreement shall be governed and construed in accordance with the laws of
the State of New York, without giving effect to conflicts of law provisions
thereof (other than Section 5-1401 of the New York General Obligations Law).




Avalon Energy Corporation

April 24, 2006

Page 28 of 30




(e)

Any legal suit, action or proceeding arising out of or relating to this
Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York.  The parties
hereto hereby: (i) waives any objection which they may now have or hereafter
have to the venue of any such suit, action or proceeding, and (ii) irrevocably
consents to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding.  The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and agree
that service of process upon a party mailed by certified mail to such party’s
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.  




(f)

This Agreement constitutes the entire agreement between the parties hereto with
respect to the Placement and supercedes any and all prior agreements, and may be
amended or modified only by a duly authorized writing signed by such parties.
 This Agreement may be executed in any number of counterparts and by facsimile,
each of which shall be deemed an original and all of which shall constitute a
single instrument.




This Placement Agency Agreement is executed and shall be effective as of April
24, 2006.




Very truly yours,




JOSEPH STEVENS & COMPANY, INC.










By:   /s/ Joseph Sorbara________________  

         Name: Joseph Sorbara

         Title:   Chief Executive Officer







Avalon Energy Corporation

April 24, 2006

Page 29 of 30




ACCEPTED AND AGREED TO:




AVALON ENERGY CORPORATION










By: _/s/ Robert Klein________________

       Name: Robert Klein

       Title:  President













Avalon Energy Corporation

April 24, 2006

Page 30 of 30











7








